— In a proceeding in which State Farm Mutual Automobile Insurance Company, the insurer, moved to stay arbitration of two claims under the uninsured motorist indorsement of a policy issued by it, claimants appeal from an order of the Supreme Court, Queens County (Graci, J.), dated June 3, 1982, which granted the application to the extent of directing a hearing on the issue of whether the vehicle in which the appellants were passengers came into contact with an alleged “hit and run” vehicle and, if so, whether the latter vehicle was uninsured. Appeal dismissed, sua sponte, without costs or disbursements. Special Term’s order merely directed a judicial hearing to aid in the disposition of petitioner’s application for a stay of arbitration. As such, the order does not affect a substantial right (CPLR 5701, subd [a], par 2, cl [v]), and is, therefore, not appealable as of right (see Matter of Royal Globe Ins. Co. v Nanas, 90 AD2d 518). An appeal will lie from the judgment entered subsequent to the hearing. Titone, J. P., Lazer, Gibbons and Thompson, JJ., concur.